


110 HR 3843 IH: NEW JOBS Act of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3843
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Reynolds
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  special allocation under the new markets tax credit in connection with trade
		  adjustment assistance.
	
	
		1.Short titleThis Act may be cited as the
			 New Employment for Workers & Job
			 Opportunities for Business Strength Act of 2007 or the
			 NEW JOBS Act of
			 2007.
		2.Special allocation
			 under new markets tax credit in connection with trade adjustment
			 assistance
			(a)In
			 generalSection 45D of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Special
				allocations in connection with trade adjustment assistance
						(1)AllocationsThe
				new markets tax credit limitation otherwise determined under subsection (f)(1)
				shall be increased by an amount equal to $500,000,000 for 2008 to be allocated
				among qualified community development entities to make capital or equity
				investments in, or loans to, qualified TAA businesses.
						(2)Restriction on
				designationA qualified community development entity receiving an
				allocation under paragraph (1) may not use such allocation to designate any
				qualified equity investment under subsection (b)(1)(C) unless substantially all
				of such investment is used for the purpose described in paragraph (1).
						(3)Qualified TAA
				businessesFor purposes of this subsection—
							(A)In
				generalThe term qualified TAA business means, with
				respect to any taxable year—
								(i)any qualified
				active low-income community business (as defined in subsection (d)(2)) which
				meets the requirements of clause (i) or (ii) of subparagraph (B) for such
				taxable year, and
								(ii)any specified TAA
				business.
								(B)Specified TAA
				businessThe term specified TAA business means, with
				respect to any taxable year, any corporation (including a nonprofit
				corporation) or partnership if—
								(i)not less than 40 percent of the individuals
				hired by such entity during such taxable year were eligible TAA recipients (as
				defined in section 35(c)(2)) or eligible alternative TAA recipients (as defined
				in section 35(c)(3)) with respect to any month beginning during the 1-year
				period ending on the hiring date (as defined in section 51(d)) of such
				individual,
								(ii)such entity is certified by the Secretary
				of Commerce as eligible to apply for adjustment assistance under chapter 3 of
				title II of the Trade Act of 1974 with respect to any portion of the taxable
				year in which the investment or loan referred to in paragraph (1) is made,
				and
								(iii)the Secretary
				determines that such entity will utilize the assistance provided pursuant to
				this section in a manner consistent with the purposes of subsection
				(d)(2)(A).
								The
				requirement of clause (i) shall be treated as satisfied for any taxable year if
				such clause would be satisfied if all individuals hired by such entity during
				such taxable year and all preceding taxable years which are not before the
				taxable year in which the investment or loan referred to in paragraph (1) was
				made were taken into account.(4)ReallocationsSubsection
				(f)(3) shall be applied separately with respect to the amount of the increase
				under paragraph
				(1).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 allocations made after December 31, 2007.
			
